D003

No.: Di A101430249



 

 

 

BANK OF COMMUNICATIONS



 

MAXIMUM MORTGAGE AGREEMENT



(Applicable to Guarantee of Agreement without limitation of amount)

 



 

 

 

 

 

 

 

 

 

 

 

 

Bank of Communications Co., Ltd.



 No.: A101430249





--------------------------------------------------------------------------------



Maximum Mortgage Agreement

 

Important Notice

The Mortgagor is requested to carefully read the contents of this Agreement,
especially the terms with **. If you have any questions, please ask the
Mortgagee.

 

Mortgagor: Hubei Minkang Pharmaceutical Co., Ltd.
Legal Representative (Responsible Person):

Koh Sock Hua
Identification Document Type: Organization Code Certificate ID Number:
75700395-9
Legal Address: No.57, Binjiang Road, Xiba, Yichang City
Address for Correspondence: Same as above       Postal Code: 443000
Tel: 6272131



Mortgagee: Bank of Communications Yichang Branch 
Responsible Person: Ye Fenggao
Address for Correspondence: No.22, Fourth Shengli Road, Yichang City

WHEREAS, the Mortgagee provides or will provide Hubei Minkang Pharmaceutical
Co., Ltd. (hereinafter referred to as the "Debtor") with a series of credit, in
order to guarantee the realization of the credit rights of the Mortgagee, the
Mortgagor would like to establish the Maximum Mortgage by the property of which
the Mortgagor has right to dispose for the right of credit entitled by the
Mortgagee against the Debtor in respect of such credit.

In order to specify the rights and obligations of both parties, the Mortgagor
and the Mortgagee hereby enter into this Agreement through amicable negotiation.



Article 1 Mortgaged Property

 

1.1 The Mortgaged Property provided by the Mortgagor Real Estate Title house
property and use right of land occupied (hereinafter referred to as the
"Collateral")



 

1.2 The details of the Mortgaged Property shall be based on the "List of
Collaterlal" attached to this Agreement.



 

1.3 The legal effect of the Mortgage Right shall be extended to the Collateral
and its accessory properties, accessory rights, the attached facilities, things
connected, processed goods, fruits and subrogated objects.





--------------------------------------------------------------------------------



Article 2 Responsibilities of Guarantee

 

2.1 The Mortgagor shall provide the Maximum Mortgage Guarantee for all Master
Contracts made and entered into by and between the Mortgagee and the Debtor
during May 2, 2013 and May 2, 2016.



The Master Contract mentioned in the preceding clauses means the Credit Business
Contract made and entered into by and between the Mortgagee and the Debtor for
the loan. The currency category, amount of principal and interest rate of the
Mortgagee's right of credit, as well as the period for performance of the
liabilities of the Debtor shall be subject to the Master Contract.

2.2 The Maximum Amount of Credit of the Mortgage Guarantee (currency category
and amount in words): RMB FIVE THOUSANDS AND SEVENTY THOUSANDS ONLY.

2.3 The scope of the Mortgage Guarantee shall include the principal and interest
under the Master Contract, compound interest, penalty interest, liquidated
damages, compensation for damages and costs for realization of the right of
credit. The costs for realization of the right of credit shall include but not
limited to cost of collection, court fee (or arbitration fee), cost for disposal
of the Collateral, transfer fee, cost of preservation, announcement fee,
execution fee, attorney fee, travel expense and other expenses.

** 2.4 Pursuant to the Article 5 of the Guarantee Law of the People's Republic
of China, both parties to this Agreement particularly agree as follows: The
legal effect of this Agreement is independent of each Master Contract, the
invalidity of any Master Contract or its related terms and conditions shall not
affect the legal effect of this Agreement. The Mortgagor shall bear joint and
several liabilities for the return or compensation liabilities which shall be
taken by the Debtor after the relative Master Contract is null and void.

Article 3 Determination of the Guaranteed Right of Credit

3.1 The guaranteed principal right of credit under this Agreement shall be
determined on the earlier date (the "Date of Determination") of the following
dates:

(1)     The date when the last principal creditor's right under all master
contract occurs.
(2)     Where the Collateral is taken by such property preservation or
implementation measures as sealing up and seizing, etc. during the mortgage
period, the date of taking such property preservation or implementation
measures;
(3)     Where the bankruptcy case is accepted by the court, the date of
acceptance by the court of the bankruptcy application;
(4)     The time when the Mortgagee exercises the mortgage right under the
Article 8 of this Agreement.

3.2 The guarantee of this Agreement shall be extended to the principal right of
credit entitled to the Mortgagee under the Master Contract signed prior to the
Date of Determination (including



--------------------------------------------------------------------------------



the current day) and the interests generated (including compound interest,
overdue interest and diversion penalty interest) until the Mortgagor taking
responsibilities, and thecosts for realizing right of credit and mortgage by
mortgagee as specified by 2.3 are in the scope of the warranty.

The occurrence of the principal creditor's right refers to the loan issuance,
financing fund, or opening of a bank acceptances, letters of credit, letters of
guarantee (including standby letters of credit, the same below).

3.3 Where the mortgagee transfer the creditor's right under the master contract
before the determination of principal creditor's right, the transferring of
maximum mortgage amount and the way to transfer shall be based on the written
notice sent by the mortgagee to mortgagor.

Article 4 Registration of Collateral

The Mortgagor shall, after signing this Agreement, forthwith handle formalities
of mortgage registration of the Collateral under this Agreement in the Register
Authority, and shall deliver the proof of other rights over land, original copy
of certificate of mortgage registration and original copy of title certificate
of Collateral to the Mortgagee for keeping within three days after completion of
registration formalities.

Article 5 Insurance

5.1 The Mortgagor shall cover the insurance for the Collateral in the insurance
amount and period as required by the Mortgagee, and also shall appoint the
Mortgagee as the first beneficiary to the insurance benefits.

After completion of the insurance formalities, the Mortgagor shall deliver the
original policy to the Mortgagee for keeping.

5.2 During the validity period of this Agreement, the Mortgagor shall pay all
premiums on time, and perform other obligations which are necessary for the
maintaining of the effective duration of the insurance.

5.3 If the Mortgagor fails to cover the insurance or renew the insurance, the
Mortgagee shall be entitled to cover or renew at its discretion, pay the premium
on behalf of the Mortgagor or take other measures to maintain the insurance. The
Mortgagor shall provide necessary assistance, and bear the premium and related
expenses paid therefrom by the Mortgagee.

** Article 6 Representation and Warranty of the Mortgagor

6.1 The Mortgagor is an independent civil entity which is lawfully established
and will renew legally, with all necessary legal capacity, and is able to
perform the obligations under this Agreement and take civil responsibilities in
the name of itself.



--------------------------------------------------------------------------------



6.2 The execution and performance of this Agreement is the true declaration of
will by the Mortgagor, obtaining all necessary consents, approvals and
authorizations, without any legal defects.

6.3 All documents, materials and information provided by the Mortgagor for the
Mortgagee during the execution and performance of this Agreement are true,
accurate, complete and effective.

6.4 The Mortgagor has sufficient right of disposal on the Collateral, if the
Collateral is co-owned, its right of disposal has obtained all necessary
consents and approvals.

6.5 The Collateral has no defects, has not been lawfully sealed up, seized and
controlled, without any dispute, mortgage, pledge, lawsuit (arbitration), etc.

6.6 The debtor is neither the shareholder of Mortgagor nor the "actual
controller" defined by the "Company Law" when signing the Contract.

** Article 7 Obligations of the Mortgagor

7.1 The Mortgagor shall bear the costs for the evaluation, registration,
notarization, certification, insurance, keeping, repair and maintenance, etc. of
the Collateral under this Agreement.

7.2 The Mortgagor shall have custody of the Collateral, shall not use the
Collateral by any abnormal ways, and shall make regular repair and maintenance
in order to ensure the Collateral is in good condition, as well as cover the
insurance as required by the Mortgagee.

7.3 Without the written consent of the Mortgagee, the Mortgagor shall not take
such actions to reduce or possibly reduce the value of the Collateral; and shall
not dispose of the Collateral by any ways such as transfer, gift, lease, and
establishment of security interest, etc.

7.4 The Mortgagor shall assist the Mortgagee in the inspection to the use,
keeping, maintenance state of the Collateral as well as the maintenance of the
title.

7.5 If the following cases occur, the Mortgagor shall forthwith inform the
Mortgagee in writing, and provide new warranty as required by the mortgagee: The
Collateral is possibly damaged or significantly diminished in value;

(1)     The safety and good condition of the Collateral is unfavorably affected
or possibly affected;
(2)     The title of the Collateral is in dispute;
(3)     The Collateral is taken such property preservation or implementation
measures such as sealing up and seizing, etc. during the mortgage period;
(4)     The mortgage right is infringed or possibly infringed by any third
party;



--------------------------------------------------------------------------------



(5)     Significant changes in the work and income of Mortgagor (in case of
natural person);
(6)     The Mortgagor winds up, dissolves, stops doing business for internal
rectification, is revoked a business license, is cancelled, applies or is
applied for bankruptcy.

7.6 Before the discharge of all liabilities under all Master Contracts by the
Debtor to the Mortgagee, the Mortgagor shall not perform the right of recourse
arising out of the performance of this Agreement against the Debtor or other
guarantors.

7.7 Before the discharge of all liabilities under all Master Contracts by the
Debtor, the Debtor, if been the shareholder or actual controller of the
Mortgagor, the Mortgagor shall immediately inform the Mortgagee and provide the
resolution made by the meeting of shareholders regarding the agreement of
mortgage provision.

7.8 The Mortgagor shall assist the Mortgagee in the realization of the mortgage
right without establishing any barriers.

** Article 8 Exercise of Mortgage Right

8.1 If any of the following cases occurs, the Mortgagee shall be entitled to
lawfully auction and realize the Collateral:

(1)     The Debtor fails to pay off on time the loan or the principal of
financing amount, the amount paid by the Mortgagee in advance or the relevant
interest under any Master Contract;
(2)     The Mortgagor fails to provide additionally the guarantee under the
Article 7.5.

8.2 The moneys gained by lawful auction and realization of the Collateral shall
be disposed of as follows:

(1)     Pay off the due debt by the Debtor;
(2)     Where the Debtor has the debt which is not due, the balance after the
discharge shall be deposited to the bond account appointed by the Mortgagee;
when the debt is due, if the Debtor fails to discharge the corresponding debts,
the Mortgagee shall be entitled to deduct and transfer such amounts.

8.3 The Mortgagor hereby agrees that for the creditor's rights mortgaged at the
same time secured by other security contracts, the Mortgagor is entitled to
determine the exercising order of rights, and the Mortgagee has right to
directly exercise the mortgage without right claim to other guarantors; where
the Mortgagee waives the security interest under other guarantee contracts or
its orders of rights or change of security interest, the Mortgagor then shall
assume the liability to guarantee according to the Contract, without any
exemption from liability.

** Article 9 Guarantee Terms



--------------------------------------------------------------------------------



9.1 Where the mortgage right is null and void due to the following causes, the
Mortgagor shall provide the maximum amount guarantee for the Debtor's debts
under each Master Contract:

(1)     The Mortgagor fails to handle formalities for the registration of the
Collateral under the Article 4;
(2)     The representation and warranty made by the Mortgagor under the Article
6 is not true;
(3)     Other causes which are attributable to the Mortgagor.

9.2 The Maximum Amount of Credit Guarantee by the Mortgagor (currency category
and amount in words): RMB FIVE THOUSAND AND SEVENTY THOUSANDS ONLY, and the
guarantee way are joint and several liability guarantee.

9.3 The Master Contract scope which is guaranteed by the Maximum Amount
Guarantee shall be consistent with the Master Contract scope of the mortgage
guarantee under this Agreement (as agreed in the Article 2.1 hereof). The scope
of the guarantee of the Mortgagor shall include the principal and interest,
compound interest, penalty interest, liquidated damages, compensation for damage
and costs for realization of right of credit under the Master Contract. The
costs for realization of right of credit shall include but not be limited to
cost of collection, court fee (or arbitration fee), cost of preservation,
announcement fee, execution fee, attorney fee, travel expense and other
expenses.

9.4 During the guarantee,the guarantee period under each Master Contract is
separately calculated from the date of expiry of the liabilities as provided in
each Master Contract (the establishment of banker's acceptance bill, the bank's
letter of credit, as well as letter of guarantee shall be the date of paying the
amounts in advance by the Creditor; the same below). The guarantee period under
each Master Contract shall be from the expiration date of performance of
liabilities under such Master Contract (or the date of paying the amounts in
advance by the Creditor) until two years after the expiry date of the
liabilities as provided in the Master Contract which is last due among all the
Master Contracts.

Where it is agreed in the Master Contract that the Debtor may perform the
liabilities by installments, the guarantee period of each installment of
performance of liabilities under such Master Contract shall be separately
calculated from the expiration date of performance of such installment of
liabilities until two years after the expiration date of the installment of
liabilities that are last due under such contract (or the date of paying the
amounts in advance by the Creditor).

For the debt under the Master Contract matured in advance announced by the
creditor, the due date announced should be the expiration date of debt
performance.

9.5 The force of such guarantee terms shall be separate from the other terms of
this Contract, and the effectiveness of such guarantee terms shall be subject to
the condition that the



--------------------------------------------------------------------------------



mortgage right under this Contract fails to be established or come into force
for reasons as provided in the Article 9.1.

** Article 10 Settlement of Disputes

All disputes under this Agreement shall be settled by the court of competent
jurisdiction where the mortgagee is located. During the period of disputes, each
party shall continue to perform the terms which are not involved in the dispute.

Article 11 Miscellaneous

** 11.1 The Mortgagee shall not be obliged to provide credit for the Debtor as a
result of this Agreement.

11.2 The "List of Collateral" attached to this Agreement shall be an integral
part of this Agreement.

11.3 This Agreement shall come into force after being signed (or sealed) and
stamped with official seal by the legal representative (responsible person) or
authorized representative of both parties; the Mortgagor should be the natural
person, with its signature provided.

11.4 This Agreement shall be executed in four originals, the Mortgagor and the
Mortgagee shall hold one respectively, and the collateral registration authority
shall hold one.

Article 12 Other Agreed Matters

                                                                                                                      
                                                                                                                      
                                                                                                                      

The Mortgagor has gone through the aforesaid terms, and the Mortgagee has made
corresponding explanations upon the request of the Mortgagor, who has no
objections to all the contents.

 

Mortgagor: Hubei Minkang Pharmaceutical Co., Ltd. (SEAL)

Legal Representative (Responsible Person) or Authorized Representative
(SIGNATURE OR SEAL):

Koh Sock Hua (SEAL)



Date: May 2, 2013

The Mortgagee: Bank of Communications Yichang Branch (SEAL)

Legal Representative (Responsible Person) or Authorized Representative
(SIGNATURE OR SEAL): /s/ Ye Fenggao (SIGNATURE)



--------------------------------------------------------------------------------



Date: May 2, 2013

Co-owner statement terms (applies to the situation where the collateral has
co-owners)

I (name: Identification document type: ID No.: ) am the co-owner of the
collateral. I have read and confirmed all terms of the Contract, and acknowledge
and agree that the Mortgager may provide the security to the Mortgagee by means
of the collateral.



Signature of Co-owner:

Date:



 



 

BANK OF COMMUNICATIONS YICHANG BRANCH

List of Collaterals



--------------------------------------------------------------------------------



May 2, 2013

Mortgagor

Name : Hubei Minkang Pharmaceutical Co., Ltd.

Name of Creditor: Hubei Minkang Pharmaceutical Co., Ltd.

Mortgage Contract No.: Di A101L130249-1

 

Name

Unit

Quantity

Title Certificate No.

Place of Storage

Insurance Policy No.

Land

M2

16172.01

（

2008）040301185-49

No.50, Xiba Road

                                     













As evaluated by the HuaShen Assets Appraisal & Real Estate Co., Ltd. and the
appraisal value is RMB EIGHT MILLION AND FIVE HUNDRED NINETY FOUR THOUSAND AND
ONE HUNDRED YUAN ONLY. Appraised on April 2, 2013





Official Seal of Mortgagor: Hubei Minkang Pharmaceutical Co., Ltd.

Official Seal of Mortgagee: Bank of Communications Yichang Branch

Agreement Seal of Wuhan Blower Co., Ltd Agreem Handled by: Xi
Hongyan                                    Handled by: GuJia



 

 